  Case 1:18-cr-03989-WJ Document 50 Filed 10/01/19 Page 1 of 1 PageID #: 135



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO


                                                Clerk's Minutes
Before the Honorable William P. Johnson

Case No.: CR18-3989                                   Date: 10/1/2019

Parties: USA v. Allister Danzig Quintana

Courtroom Clerk: R. Garcia                  Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Telephonic Status/Scheduling Conference

Place of Court: Albuquerque

Total time in Court: 7 minutes

Evidentiary Hearing: No


Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):
  Joseph Spindle                                         Ray Twohig




Proceedings:

11:40   Court in telephonic session; counsel enter appearances; Defendant not present.

        The Court addresses the 11/18/2019 trial date; inquires if counsel are prepared to go to trial on 11/18/2019.

        Mr. Spindle advises the parties hope to resolve the matter by of a plea; would request a new trial date in the

        spring to accommodate the negotiation of a plea.

        Mr. Twohig agrees with Mr. Spindle; working toward resolution by mid to late November.

        The Court addresses speedy trial; counsel agree no speedy trial issues; case declared complex.

        The Court suggest continuing trial date from 11/18/2019 to of 2/18/2020; counsel agree.

        Mr. Spindle advises that, if no resolution by mid-November, counsel will submit a new scheduling order;

        Mr. Twohig agrees.

11:47   Court in recess.
